State Bar requests for information, including but not limited to, copies of
                bank statements and case lists; (b) shall not engage in any activity that
                results in public discipline, including a letter of reprimand, during the
                stayed suspension; (c) must continue participation in NA and AA and
                attend at least two meetings a week; (d) shall abstain from drugs and
                alcohol, except as prescribed by a Nevada licensed physician and filled by
                a local pharmacy; (e) shall submit to random drug/alcohol testing during
                the term of the stayed suspension, including urine or hair testing, at bar
                counsel's discretion, within four hours of bar counsel's request and pay the
                costs of any such tests; (f) shall promptly notify bar counsel about any
                relapses in her recovery; (g) shall meet with her mentor twice each month
                to discuss her calendar, her workload, her stress levels and how she is
                managing them, her goals, and any other issues pertaining to her legal
                practice; (h) shall waive any confidentiality privilege related to her
                attendance at AA meetings through Lawyers Concerned for Lawyers
                (LCL) to the extent that her attendance may be verified by an LCL
                representative; (i) shall sign a HIPAA authorization to allow bar counsel
                to obtain any medical reports related to her treatment to the extent
                necessary for bar counsel to monitor whether the terms and conditions of
                the plea are being adequately complied with; and (j) shall not be convicted
                of any crime with the exception of minor traffic infractions that do not
                involve alcohol or controlled substances. The agreement further requires
                LaMadrid to pay the costs of the disciplinary proceeding, excluding bar
                counsel and staff salaries.
                            The hearing panel approved the agreement. The panel found
                that the mitigating circumstances listed in the plea agreement had been



SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A
                established (personal or emotional problems and mental or chemical
                dependency). It also apparently considered the aggravating circumstances
                listed in the plea agreement (prior disciplinary offenses, dishonest or
                selfish motive, pattern of misconduct, and multiple offenses).
                            Based on our review of the record, we cannot approve the
                guilty plea agreement.    See SCR 113(1). Although the transcript of the
                formal hearing indicates that the parties intended the stayed suspension
                to commence upon LaMadrid's reinstatement to the practice of law
                following her prior disciplinary suspension, see In re Discipline of Joslyn J.
                LaMad rid, Docket No. 61137 (Order of Suspension, September 22, 2014),
                the conditional guilty plea agreement and the panel's findings and
                recommendation do not include that provision. 1 Additionally, although
                the conditions set forth above appear to be appropriate, we are not
                convinced that an 18-month stayed suspension is sufficient to protect that
                public and the integrity of the bar by ensuring that LaMadrid is
                rehabilitated and can remain clean and sober while managing the stress of


                      1 LaMadrid  was suspended for failure to complete CLE requirements
                on November 9, 2011, In re Application of Board of Continuing Legal
                Education, Docket No. 58961 (Order Dismissing Petition as to Certain
                Respondent Attorneys and Granting Petition as to Certain Respondent
                Attorneys, November 9, 2011). The plea agreement and panel decision in
                this case do not acknowledge that the prior one-year disciplinary
                suspension would not commence until LaMadrid resolved her CLE
                suspension. In re Discipline of Joslyn J. LaMadrid, Docket No. 61137
                (Order of Suspension, September 22, 2014). This court's records do not
                indicate that LaMadrid ever resolved the CLE suspension. It therefore
                appears that the one-year disciplinary suspension has not yet commenced.




SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A
                       practicing law. For these reasons, we reject the guilty plea agreement and
                       remand this matter for further proceedings before the Southern Nevada
                       Disciplinary Board.
                                   It is so ORDERED.

                                                            tatiti
                                                                     , C.J.
                                              Hardesty




                                                 , J.




                       Gibbons                                   Pickering




                       cc: Chair, Southern Nevada Disciplinary Board
                            Joslyn L. LaMadrid
                            Bar Counsel, State Bar of Nevada
                            Kimberly Farmer, Executive Director, State Bar of Nevada




SUPREME COURT
        OF
     NEVADA
                                                            4
(0) 1947A    cfge440